   Case 1:21-mj-02340-LMR Document 3 Entered on FLSD Docket 02/24/2021 Page 1 of 1


                                        M INUTE O RDER                                                        Page3
                              M agistrate Judge Lisette M arie Reid
                AtkinsBuilding Courthouse- 9thFloor                       Date:2/24/21    Time:2:00 p.m.
Defendant: Drorsvorai                  J#:18277-104           Case#: 21-2340-Reid(SEALED)
AusA: u-pskqx onkht''                                Attorney:           v;4        éw 1--ll'
                                                                                            mttzJ                      v e'c.
vjolation: Warr/complaint/ND/ohio/AgvlDTheft;Consp/Wire     surr/ArrestDate:2/24/21             YOB:1969
          Fraud;W ire Fraud
Proceeding: InitialAppearance                                      CJA Appt:
Bond/PTD Held:E Yes C No              Recommended Bond:
Bond Setat:                                                        Co-signed by:
 r surrenderand/ordonotobtainpassports/traveldocs                       Language:        n)I&L
 j-
  c-jReporttoPTsasdirected/or        x'saweek/monthby Disposition:
     phone:      x'saweek/monthinperson               -...                                      'e' X                    '
 C S
   Rer
    anvi
      dces
       om urinetestingbyPretrial                                                  /yL
     Treatm entasdeem ed necessary                                       --                         -              *

 Nr Refrainfrom excessiveuseofalcohol                                    --                     '
 Nr Parti
        cipatei
              nmentalheal
                        thassessment&treatment                           f
 r Maintainorseekfull-timeemployment/education
 Xr Nocontactwithvictims/witnesses,exceptthroughcounsel                  -/              / *
 r- No firearm s
                                                                                          wq)
                                                                                         az             *      %
 C   Notto encum berproperty
 C M aynotvisittransportationestablishments
     H                                                                              * * .WA - , ' '
 I-
  r--l omeConfinement/ElectronicMonitoringand/or                                   -.               ---c
     Curfew               pm to         am,paid by                       A
     Allowances:M edicalneeds,courtappearances,attorney visits,               -
     religious,em ploym ent
 Xr Travelextendedto:                                                     yjmefromtodayto                   excluded
 NC Other:                                                                fromSpeedyTrialClock
NEXT COURT APPEARANCE     Date:          Tim e:           Judge:                         Place:
Re ortRE Counsel:
 TD/ ond Hearing: W                          tG 0
Prelim/Arraigno Remov :
status conference RE:
D.A.R. /# -
          '#q'.IY/                                             Timeincourt: /0                - S.
                                  s/Lisette Marie Reid                                  M agistrateJudge
